Citation Nr: 0903271	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial compensable rating for hearing 
loss of the right ear, on a schedular basis.

2.  Entitlement to an initial compensable rating for hearing 
loss of the right ear, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel






INTRODUCTION

The veteran had active service from August 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to an initial compensable rating for 
hearing loss of the right ear on an extraschedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

During the entire period of time relevant to the appeal, the 
veteran's bilateral hearing loss has been manifested by pure 
tone threshold averages and speech recognition scores that 
have been no worse than level "II" hearing on the right and 
level "I" hearing on the left.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383(f), 4.85, 4.86 Diagnostic Code 6100 
(2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The veteran's claim for an initial compensable rating for 
hearing loss of the right ear arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  It has been held that once service connection is 
granted, the claim is substantiated and additional notice is 
not required.  Any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has obtained service 
treatment records, private treatment records, and post-
service VA outpatient treatment records.  Also, the veteran 
was afforded VA examinations in July 2005, September 2006, 
and December 2007.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  


II.  Entitlement to an Initial Compensable Rating for Hearing 
Loss of the Right Ear

Service connection for hearing loss of the right ear was 
established by an October 2005 rating decision, at which time 
a 0 percent rating was assigned, effective from June 2004.  
The veteran is requesting an increased rating.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Because the veteran is 
appealing the initial assignment of his disability rating, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App. 
119 (1999).    

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 by 
four.  Id.  The pure tone threshold averages and the Maryland 
CNC test scores are given a numeric designation, which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2008).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

The veteran was afforded a VA examination in December 2007.  
On the authorized audiological evaluation in December 2007, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
45
60
LEFT
20
15
30
35

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.

The examiner from the VA examination in December 2007 noted 
mild to moderate, stable sensorineural hearing loss of the 
right ear and hearing within normal limits for the left ear.

The veteran's December 2007 VA audiology examination shows a 
right ear pure tone threshold average of 44 decibels with 
speech recognition of 84 percent.  This corresponds to a 
numeric designation of "II."  Table VI in 38 C.F.R. § 4.85 
(2008). 

Hearing levels for the left ear were within normal limits, 
and therefore service connection for hearing loss of the 
veteran's left ear has not been established.  If impaired 
hearing is service connected in only one ear, in order to 
determine the percentage evaluation, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I."  38 C.F.R. § 4.85(f) (2008).  

These combined numeric designations of "II" and "I" then 
result in a rating of 0 percent under Table VII.  38 C.F.R. 
§ 4.85, Table VII (2008).  Results from previous VA 
examinations in July 2005 and September 2006 yield 
noncompensable ratings as well.  

Additionally, the Board has considered 38 C.F.R. 
§ 3.383(a)(3) which provides for special consideration for 
disabilities affecting paired organs, but finds that it does 
not apply in this case, as the veteran's left ear hearing 
loss does not meet the criteria of 38 C.F.R. § 3.385.  

The Board has considered the veteran's statements regarding 
the severity of his hearing loss, including the fact that the 
veteran uses a hearing aid.  However, the Board finds that 
the most probative evidence concerning the level of severity 
of this disorder consists of the VA audiometric testing 
results of record.  As noted above, disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric evaluations.  The 
veteran has also submitted additional audiometric 
examinations from private physicians and VA outpatient 
visits; however, the results of these examinations do not 
yield a different rating when applied to the Rating Schedule 
than the rating that is obtained from using the results of 
the VA examination.

Based on the VA examination, the veteran's hearing loss is at 
no more than level II in the right ear; and due to not being 
service connected for hearing loss in the left ear, the left 
ear is a level I.  These combined numeric designations of 
"II" and "I" then result in a rating of 0 percent under 
Table VII.  38 C.F.R. § 4.85, Table VII (2008).  There has 
been no variation in the severity of symptoms to warranted a 
staged rating.  Therefore, a compensable initial rating is 
not warranted on a schedular basis.  


ORDER

Entitlement to an initial compensable rating for hearing loss 
of the right ear, on a schedular basis, is denied.


REMAND

The veteran has raised the issue of entitlement to an initial 
compensable rating for hearing loss of the right ear on an 
extraschedular basis.  During a July 2006 Decision Review 
Officer hearing, the veteran testified that his hearing loss 
prevented him from performing his job as a chef correctly.  
Additionally, in a statement from October 2007, the veteran 
stated that his hearing loss has affected his ability to earn 
a living.  

Although the RO briefly discussed the veteran's entitlement 
to an extraschedular rating in a supplemental statement of 
the case from October 2006 utilizing standardized language, 
the Board finds that a more complete adjudication is 
necessary.  The authority to assign extra-schedular ratings 
has been delegated to the Under Secretary for Benefits and 
the Director of the Compensation and Pension Service, and not 
the Board.  The proper course of action is to raise the issue 
and remand it for the proper procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to submit evidence 
of interference with employment, such 
as the amount of hours he works and 
time or wages lost due to his service-
connected right ear hearing loss.

2.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

If the claim remains denied, a supplemental statement of the 
case should be provided to the veteran and his 
representative.  After the veteran and his representative 
have had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


